Citation Nr: 1450519	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-19 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder, as secondary to non-Hodgkin's lymphoma.

2.  Entitlement to a compensable rating for non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2013 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service Connection-Right Ankle Disorder Secondary to Non-Hodgkin's Lymphoma

The Veteran seeks entitlement to service connection for a right ankle disorder.  He asserts his right ankle disorder is secondary to his non-Hodgkin's lymphoma.

The Veteran's treatment records indicate that he was diagnosed with non-Hodgkin's lymphoma in October 2007.  After he completed a course of radiation for his non-Hodgkin's lymphoma in January 2008, he experienced right leg swelling.  See January 2008 VA outpatient note.  Examination revealed right leg edema up to his knee.  There was no warmth, pain, or redness and the edema was in the right leg only.  It was noted that he would benefit from compression stockings.  A VA treatment note from July 2008 indicates the Veteran reported right ankle pain and that his ankle would give out.

A private treatment note from September 2008 indicates that the Veteran's lymphoma treatment was complicated by development of lymphedema involving the right ankle and foot.  The physician noted the Veteran had to wear a compression stocking daily and if he walked on the leg too long, he developed pain and it would occasionally give out.  The impression was right leg lymphedema, which was potentially secondary to a complication of the treatments.  A September 2008 record noted that the Veteran had mild swelling of the right ankle, which was likely related to lymph node removal of the right groin.  It was noted that the Veteran had concern of right ankle weakness.  

The Veteran was afforded a VA examination in October 2008.  It was noted that post-radiation therapy, the Veteran's right leg swelled up and the swelling has persisted.  He also reported that the right ankle and right lower leg randomly gave out.  

A February 2009 VA orthopedic surgery note indicated that the Veteran was seen for evaluation of right foot pain and deformity.  The Veteran described the deformity as occurring over a year and a half after he received radiation therapy for non-Hodgkin's lymphoma.  The Veteran denied any previous injuries and he also did not describe any acute injury to the foot or ankle.  The examiner provided an assessment of posterior tibial tendon dysfunction that appeared to be late stage II disease.  A January 2010 VA orthopedic surgery note noted an impression of planovalgus foot deformity with posterior tibial tendon dysfunction.  

The Veteran was afforded a VA examination in February 2010.  After examination, he was diagnosed with advanced degeneration and deformity ensuing of the tal-tibial joint and joint malformation.  The examiner opined that this disorder was less likely as not related to his non-Hodgkin's lymphoma, as that type of disorder is "seldom" a symptom or adverse reaction of lymphoma.  

In April 2010, the Veteran's treating physician submitted a statement.  The physician reported that following radiation treatment for the Veteran's lymphoma, the Veteran developed lymphedema involving the right foot and ankle.  It was noted that he was evaluated by the lymphedema clinic, and orthopedic surgery and recommendations were made initially for a compression stocking and an ankle brace.  The physician noted that fortunately, the lymphedema resolved, however the Veteran continued to have right ankle pain.  The physician opined that it was "possible" the Veteran's lymphedema and ankle pain were secondary to his lymphoma and treatment.  

A private treatment note from October 2010 indicates that the Veteran's chronic right ankle swelling and pain began at the time of his radiation treatment.

The record reflects that the Veteran has several conditions of the foot and ankle that appear to be the cause of his ankle pain.  The February 2010 VA opinion string cites to several medical authorities and then finds it is less likely as not that the Veteran's right ankle/foot condition is secondary to non-Hodgkin's lymphoma because the condition is "seldom a symptom, adverse reaction, and sign of lymphoma."  The rationale provided does not provide a sufficient analysis that the Board can consider and weigh against contrary opinions.  The April 2010 private opinion indicated that the Veteran's lymphedema had resolved but the Veteran continued to experience "ankle pain."  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The April 2010 private opinion does not identify the underlying malady or condition of the Veteran's ankle pain which is significant in light of the indication that the Veteran's lymphedema had resolved.  Given the foregoing, the Board finds that another examination and opinion is necessary to decide the claim.  




Increased Rating-Non-Hodgkin's Lymphoma

The Veteran seeks entitlement to a compensable rating for his non-Hodgkin's lymphoma.  

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

During the June 2013 Hearing, the Veteran testified that he was diagnosed with complex regional pain syndrome at a VA hospital, approximately a year prior to the hearing.  See June 2013 BVA Hearing Transcript, pages 7-8.  The Veteran asserted that this diagnosed pain syndrome was a result of damage to the nerves or circulation from the removal of lymph nodes and/or radiation treatment for the non-Hodgkin's lymphoma.

The Board notes that Diagnostic Code 7715, for non-Hodgkin's lymphoma, provides a 100 percent rating with active disease or during a treatment phase, and if there has been no local recurrence or metastasis, the disease is to rated based on its residuals.  38 C.F.R. § 4.118, Diagnostic Code 7715.  

Importantly, the Board notes that the most recent VA treatment records associated with the claims file are dated in 2010, approximately two years prior to the year the Veteran asserts he was diagnosed with complex regional pain syndrome.  A remand is necessary to obtain all updated treatment records subsequent to 2010, to determine if the Veteran suffers from residuals. 

Furthermore, the Veteran has not been afforded a VA examination for non-Hodgkin's lymphoma since February 2010, more than four years ago.  Thus, an updated VA examination is needed to fully and fairly evaluate the Veteran's claim for an increased disability rating.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:
 
1.  Obtain and associate with the claims file all updated treatment records.  In particular, obtain VA treatment records subsequent to 2010.

2.  Thereafter, afford the Veteran a VA examination to determine whether any current right ankle disorder is secondary to his non-Hodgkin's lymphoma.  The examiner should identify and completely describe all current symptomatology and residuals.  Based on a review of the claims file, the examiner must provide an opinion on the following:

(a)  Identify all disorders of the right ankle/foot to include lymphedema, "advanced degeneration and deformity ensuing of the tal-tibial joint," and "planovalgus foot deformity with posterior tibial tendon dysfunction late stage II disease."

(b)  For each disorder of the right ankle/foot diagnosed, to include "advanced degeneration and deformity ensuing of the tal-tibial joint," and "planovalgus foot deformity with posterior tibial tendon dysfunction late stage II disease," is it at least as likely as not (i.e., 50 percent or greater probability) that such ankle/foot condition was (i) caused by or (ii) aggravated by the Veteran's non-Hodgkin's lymphoma, to include lymph node biopsy and radiation therapy.  The examiner must consider and discuss the April 2010 private opinion (Dr. M.S.).  If such aggravation is found, the examiner should determine the baseline manifestations of the Veteran's ankle/foot condition absent the effect of aggravation, and the increased manifestations that are proximately due to the service-connected non-Hodgkin's lymphoma, to include lymph node biopsy and radiation therapy.  

(c)  The examiner should identify the likely ankle/foot condition(s) that is the source of the Veteran's pain. 

A complete rationale should be given for all opinions and conclusions expressed.

3.  Afford the Veteran a VA examination to determine the current severity of his non-Hodgkin's lymphoma.  The examiner should identify and completely describe all current symptomatology and residuals.

The examiner should indicate whether the diagnosed complex regional pain syndrome is a residual of the Veteran's non-Hodgkin's lymphoma, to include whether it is due to removal of lymph nodes and/or radiation treatment.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

4.  After all of the above actions have been completed, readjudicate the claims.  If the claims remain denied, issue to the Veteran and his representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



